Application by the appellant pro se for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 6, 2007 (People v Coleman, 37 AD3d 491 [2007]), affirming an order of the County Court, Nassau County, entered April 5, 2005.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Spolzino, J.E, Ritter, Miller and Dillon, JJ., concur.